Title: To Benjamin Franklin from Sir John Cust, 11 February 1762
From: Cust, Sir John
To: Franklin, Benjamin


I.N.
  London, February 11, 1762


  Messrs. Thos. Leech, Charles Norris, Mahlon Kirkbride, Francis Yarnall and James Wright, Trustees of the General Loan Office of Pensylvania
  Gentlemen
We think it incumbent upon us to acquaint you that we have pursuant to the Powers given us by the Governor and Assembly of your Province jointly with Messrs. David Barclay Junior and Jno. Barclay received the Sum of £ which his Majesty hath allotted for the use of your Province for the Year 1759, the Fees and Expences of which, as they cannot be all settled yet, we must defer sending you the particulars of untill the next Packet. Whatever Bills you are pleased to draw in consequence hereof, you may be assured shall be duely honour’d. We are glad to have had an opportunity of shewing our Respect for the Colony and its Interests by assisting our Friend Mr. Benjamin Franklin in the Discharge of those Bills you had passed on him for the Money received last Year, which having been vested in the Stocks it falls short of. The Parties concerned in them are acquainted that We shall pay them for the Honour of the Drawers as they become due, and you may be assured of their being discharged accordingly. We make no doubt of your speedy reimbursement, and are very much the Colony’s, and Gentlemen Your most obedient humble Servants
Sargent, Aufrere & Co.
P.S. We cannot ascertain the Sum due to your Province as yet mislaid [sic] in the Treasury what we have received in one Warrant is £28545 from which the proportion due to the 3 lower Countrys must be deducted as well as the Fees and our Commission which perhaps you will be able to adjust.
 Addressed: To Messrs. Thoms Leach, Chas Norris, / Mahlon Kirkbride, Frans Yarnall and / Jas Wright Trustees of the / General Loan Office of / Pensilvania / In Philadelphia / per Packet / QDC
Endorsed: Londn Febr. 11th. 1762. Messrs. Sargent Aufrere & Co.
